Third District Court of Appeal
                               State of Florida

                        Opinion filed August 17, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0337
                      Lower Tribunal No. 20-248 AP
                          ________________


                              Terry Henley,
                                 Petitioner,

                                     vs.

                          City of North Miami,
                                Respondent.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-
Dade County, Appellate Division, Daryl E. Trawick, Lisa S. Walsh, and
Maria de Jesus Santovenia, Judges.

     The Amlong Firm, and William R. Amlong and Jennifer Daley (Fort
Lauderdale), for petitioner.

     Weiss Serota Helfman Cole & Bierman, P.L., and Laura K. Wendell
and Richard B. Rosengarten, for respondent.


Before MILLER, LOBREE and BOKOR, JJ.

     PER CURIAM.
      Denied. See Miami-Dade County v. Omnipoint Holdings, Inc., 863

So. 2d 195, 199 (Fla. 2003) (“[Second-tier certiorari review is] limited to

whether the circuit court (1) afforded procedural due process, and (2)

applied the correct law.”); Custer Med. Ctr. v. United Auto. Ins. Co., 62 So.

3d 1086, 1093 (Fla. 2010) (“[A] circuit court appellate decision made

according to the forms of law and the rules prescribed for rendering it,

although it may be erroneous in its conclusion as to what the law is as

applied to facts, is not a departure from the essential requirements of law

remediable by certiorari.”) (emphasis omitted); Miami-Dade County v.

Snapp Indus., Inc., 319 So. 3d 739, 741 (Fla. 3d DCA 2021) (concluding

the circuit court applied the correct law despite the county’s argument that

the circuit court reweighed the evidence presented at the evidentiary

hearing); see also Espinoza v. Dep’t of Bus. & Pro. Regul., 739 So. 2d

1250, 1251 (Fla. 3d DCA 1999) (“The general rule is that, apart from

statute, the burden of proof is on the party asserting the affirmative of an

issue before an administrative tribunal.”).




                                       2